DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS forms 1449 are attached to the instant Office action. 

Status of Claim
This action is in reply in response to application filed on 21 of July 2021.
Claims 1-8 are currently pending and are rejected as described below.


Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 1 recites “receive, from a talent candidate, talent candidate data at a talent candidate submission screen; generate a candidate profile from the talent candidate data; receive a payment from the talent candidate; store the candidate profile in a candidate database; store the candidate profile at a general population database; receive from a talent agency, a talent agency referral criteria; store, in a talent agency database, talent agency referral criteria; determine, based on the stored talent agency referral criteria, to refer the talent candidate to the talent agency, based on the talent agency referral criteria; determine, based on referral payment criteria, a referral payment amount”.  Therefore claim 1 recites an abstract idea.  
	More specifically, claim 1 is directed to “Mental Processes” in particular “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and “Certain Methods Of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-8 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claim 1 recites additional elements “one or more memories” and “one or more processors” connected to the one or more memories, the one or more processors being configured to.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the claims are directed to an abstract idea. 
	With respect to step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional “one or more memories” and “one or more processors” connected to the one or more memories, the one or more processors being configured to.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶33 “a computer program product may be provided that comprises program code portions for performing some or all of any one or more of the methods or processes and associated features thereof described herein, when the computer program product is executed by a computer or other computing device or device system. Such a computer program product may be stored on one or more computer-readable storage mediums or medium systems, also referred to as one or more computer-readable data storage mediums or medium systems”.   As a result, claim 1 does not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-8 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
 	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190114593 to Champaneria (hereinafter referred to as “Champaneria”) in view of US 20130060651 to Konduri (hereinafter referred to as “Konduri”).

(A)	As per Claim 1:
Champaneria expressly discloses:
one or more memories; and one or more processors connected to the one or more memories, the one or more processors being configured to: (Champaneria ¶54 it will be recognized that various actions described herein can be performed by specific circuits (e.g., application specific integrated circuits (ASICs)), by program instructions being executed by one or more processors, or by a combination of both. Additionally, these sequence of actions described herein can be considered to be embodied entirely within any form of computer readable storage medium having stored therein a corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein).
receive, from a talent candidate, talent candidate data at a talent candidate submission screen; (Champaneria ¶74 according to an exemplary embodiment, in an automatic sourcing step 211, candidates and résumés of candidates may be sourced automatically from job boards and from social media, as well as any other appropriate sources (such as, for example, résumés submitted by a candidate to an employment page of a company website, which may, for example, be forwarded to the recruiter for review)).
generate a candidate profile from the talent candidate data; (Champaneria ¶149  when the self-teaching algorithm receives a response, it may be configured to automatically update a candidate profile record).
store the candidate profile in a candidate database; (Champaneria ¶87, 90 a system may likewise perform matching 3 for a particular position before, during, and/or after sourcing 2; for example, according to an exemplary embodiment, a new position to be filled may be provided by a hiring manager, and a matching 3 process may begin immediately using the existing candidate profiles stored in the database).
store the candidate profile at a general population database; (Champaneria ¶243 The system may then source additional candidates while the hiring manager completes manual review, which can include sourcing via external job boards or databases (i.e. general population database) in real time.
receive from a talent agency, a talent agency referral criteria; (Champaneria ¶58-59, 134 the text of the job description, and any other information that has been provided by the hiring manager that may be outside of the job description, may be parsed by the system (for example, by a system configured to use natural language processing) and key points, concepts, and requirements of the job may be identified from the job description.  In a next step 12 of a job entry step 1, the information that had been automatically parsed from the job description in step 11 may be reviewed by a human operator, such as a recruiter (i.e. talent agency). The recruiter may then elect to edit (i.e. received from the recruiter) the information that had been produced in the automatic parsing step 11).
store, in a talent agency database, talent agency referral criteria; (Champaneria ¶35 he method may further include receiving a revised job description from the user, and automatically posting the revised job description in at least one job database. (In some variants, the preliminary job description may be automatically posted without further input).
determine, based on the stored talent agency referral criteria, to refer the talent candidate to the talent agency, based on the talent agency referral criteria; (Champaneria ¶136 if it is determined, based on the candidate's new disclosure, that the candidate is still suitable as a match 511, then the system may proceed to a submission step 6, which may be depicted in FIG. 1. For example, in a submission step 6, the candidate may be added to a curated list of candidates for submission to a hiring manager, or may be submitted to the recruiter for manual approval and addition to a curated list of candidates for submission to a hiring manager, as may be desired).
Although Champaneria teaches a method and system for matching résumés and job descriptions, and may initiate communications between a candidate and a recruiter once an appropriate match has been found, it doesn’t expressly disclose payments between candidate and the platform and a referral fee, however Konduri teaches: 
receive a payment from the talent candidate; (Konduri ¶89 a Job Seeker (#20) submits his/her credentials & registration fee (#24) along with required personal information to register in the Job Portal (#26).).
determine, based on referral payment criteria, a referral payment amount; (Konduri ¶97 An Employer (#54) submits documents & registration fee (#55) along with required Employer's information to register in the Job Portal (#26)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Champaneria’s sourcing of candidate information from job boards and from social media, as well as any other appropriate sources such as, résumés submitted by a candidate to an employment page of a company website and have a job seeker and an employer submit a registration fee  of Konduri as both are analogous art which teach solutions to pairing of candidates with recruiters and consequently with employers as taught in Champaneria and further includes payment for access to the platform as taught in Konduri. 

(B)	As per Claims 2-3:
Champaneria expressly discloses:
wherein the talent agency referral criteria include one or more of an IP address of the talent candidate, an IP address of the talent agency, a geographic location of the talent candidate, a geographic location of the talent agency, a promotional fee paid by the talent agency, and a registration characteristic of the talent candidate; (Champaneria ¶75, 158 other loosening parameters may include, for example, expanding the permissible distance between candidates and the job location (for example, from a radius of 50 miles to a radius of 100 miles). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190114593 to Champaneria (hereinafter referred to as “Champaneria”) in view of US 20130060651 to Konduri (hereinafter referred to as “Konduri”) and in view of US 20210110350 to Younger (hereinafter referred to as “Younger”).

(A)	As per Claim 4:
Although Champaneria in view of Konduri teaches a method and system for matching résumés and job descriptions, and may initiate communications between a candidate and a recruiter once an appropriate match has been found, it doesn’t expressly disclose transmitting a referral payment to the recruiter/agency, however Younger teaches: 
the one or more processors being configured to transmit a referral payment to the talent agency based on the referral criteria; (Younger ¶45 Once a recruiting effort is recorded in the system as completed, the hiring manager, recruiter, and/or professional are presented with a screen in the system to rate each other, and the system initiates payment to the recruiter for that job if filled).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Champaneria in view of Konduri’s sourcing of candidate information from job boards and from social media, as well as any other appropriate sources such as, résumés submitted by a candidate to an employment page of a company website and have a rating system prior to release of payment of Younger as both are analogous art which teach solutions to pairing of candidates with recruiters and consequently with employers as taught in Champaneria in view of Konduri and further intiates payment to the recruiter as taught in Younger. 

(B)	As per Claim 5:
Although Champaneria in view of Konduri teaches a method and system for matching résumés and job descriptions, and may initiate communications between a candidate and a recruiter once an appropriate match has been found, it doesn’t expressly disclose transmitting a referral payment to the third-party, however Younger teaches: 
wherein the talent candidate it referred to the Talent Registration/Search System from a third-party web site, the one or more processors being configured to transmit a referral payment to the third-party; (Younger ¶60 For instance, the professional 106 might not be interested in a particular job position, but refers a different professional, e.g., a colleague, to the recruiter 104 for the job position. Should the colleague eventually become hired for the job position, the platform is configured to enable the recruiter to initial payment from his bank account to the professional 106's bank account via bank payment portals 140).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Champaneria in view of Konduri’s sourcing of candidate information from job boards and from social media, as well as any other appropriate sources such as, résumés submitted by a candidate to an employment page of a company website and have a colleague refer a candidate to a recruiter of Younger as both are analogous art which teach solutions to pairing of candidates with recruiters and consequently with employers as taught in Champaneria in view of Konduri and further enable the recruiter to initial payment from his bank account to the professional bank account via bank payment portals as taught in Younger. 

(C)	As per Claim 6:
Although Champaneria in view of Konduri teaches a method and system for matching résumés and job descriptions, and may initiate communications between a candidate and a recruiter once an appropriate match has been found, it doesn’t expressly disclose transmitting a referral payment to the recruiter/agency, however Younger teaches: 
the one or more processors being configured to transmit a referral payment to the talent agency; (Younger ¶45 Once a recruiting effort is recorded in the system as completed, the hiring manager, recruiter, and/or professional are presented with a screen in the system to rate each other, and the system initiates payment to the recruiter for that job if filled).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Champaneria in view of Konduri’s sourcing of candidate information from job boards and from social media, as well as any other appropriate sources such as, résumés submitted by a candidate to an employment page of a company website and have a rating system prior to release of payment of Younger as both are analogous art which teach solutions to pairing of candidates with recruiters and consequently with employers as taught in Champaneria in view of Konduri and further initiates payment to the recruiter as taught in Younger. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190114593 to Champaneria (hereinafter referred to as “Champaneria”) in view of US 20130060651 to Konduri (hereinafter referred to as “Konduri”) and in view of US 20100131551 to Benzaken et. al. (hereinafter referred to as “Benzaken”).

(A)	As per Claim 7:
Although Champaneria in view of Konduri teaches a method and system for matching résumés and job descriptions, and may initiate communications between a candidate and a recruiter once an appropriate match has been found, it doesn’t expressly disclose a recurring payment, however Benzaken teaches: 
wherein the received payment from the talent candidate incudes a recurring subscription payment; (Benzaken ¶31 For example, and as mentioned above, system 500 may be a subscription-based job search system in which a job applicant or potential employer/recruiter is required to pay a fee for a particular service (e.g., searching for a job and/or posting a job) or for various services such as employment services offered over a period of time, for example. The level of services for which a user has access may depend on the particular type of subscription purchased, i.e., “premium” employment services may be offered at increased cost to the user).   
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Champaneria in view of Konduri’s sourcing of candidate information from job boards and from social media, as well as any other appropriate sources such as, résumés submitted by a candidate to an employment page of a company website and have a system be a subscription-based job search system in which a job applicant or potential employer/recruiter is required to pay a fee for a particular service of Benzaken as both are analogous art which teach solutions to pairing of candidates with recruiters and consequently with employers as taught in Champaneria in view of Konduri and further have a subscription purchased, i.e., “premium” employment services may be offered at increased cost to the user recruiter as taught in Benzaken. 

(B)	As per Claim 8:
Champaneria expressly discloses:
…perform at least one of storing the candidate profile at the general population database, storing the candidate more prominently at the general population database, and storing the candidate profile at the general population database for a predetermined amount of time; (Champaneria ¶90, 243 a system may likewise perform matching 3 for a particular position before, during, and/or after sourcing 2; for example, according to an exemplary embodiment, a new position to be filled may be provided by a hiring manager, and a matching 3 process may begin immediately using the existing candidate profiles stored in the database).
Although Champaneria in view of Konduri teaches a method and system for matching résumés and job descriptions, and may initiate communications between a candidate and a recruiter once an appropriate match has been found, it doesn’t expressly disclose a recurring payment, however Benzaken teaches: 
the one or more processors being configured to, upon reception of the recurring subscription payment…; (Benzaken ¶31 the level of services for which a user has access may depend on the particular type of subscription purchased, i.e., “premium” employment services may be offered at increased cost to the user).    
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Champaneria in view of Konduri’s sourcing of candidate information from job boards and from social media, as well as any other appropriate sources such as, résumés submitted by a candidate to an employment page of a company website and have a system be a subscription-based job search system in which a job applicant or potential employer/recruiter is required to pay a fee for a particular service of Benzaken as both are analogous art which teach solutions to pairing of candidates with recruiters and consequently with employers as taught in Champaneria in view of Konduri and further have a subscription purchased, i.e., “premium” employment services may be offered at increased cost to the user recruiter as taught in Benzaken. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yao, W. (2012, October). Network Human Resources Platform Strategies Research with Two-Sided Market Theory. In 2012 International Conference on Management of e-Commerce and e-Government (pp. 202-205). IEEE.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        8/15/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623